Per Curiam. It appearing from an examination of the files that a copy of the record in this case was filed with the clerk February 27, 1905, within the time prescribed by the statute, and that copies of the abstract and appellant’s brief were filed on the same day, in compliance with the second clause of Rule 27, Rules and Practice of this court, and that copies of said abstract and briefs were furnished the appellee as required by Rule 23, and appellee having failed to file briefs within ten days, as required by the second clause of Rule 27, the judgment of the Circuit Court will be reversed under Rule 29, and the cause remanded for a new trial. Reversed and remanded.